





Exhibit 10.13


SEPARATION AGREEMENT


This SEPARATION AGREEMENT (“Agreement”) is made and entered into by and between
Alta Mesa Services, LP, a Texas limited partnership (the “Company”), and Harlan
H. Chappelle (“Executive”). The Company and Executive may be individually
referred to herein as the “Party” and collectively as the “Parties.” This
Agreement is effective on December 20, 2018.
WHEREAS, Executive and the Company entered into the Employment Agreement dated
as of February 9, 2018 (the “Employment Agreement”); and


WHEREAS, Executive will resign from the Company, effective as of December 26,
2018 (the “Resignation Date”), and thus Executive’s employment with the Company
and all of its Affiliates will terminate as of the close of business on the
Resignation Date; and
WHEREAS, the purpose of this Agreement is to set forth the terms governing
Executive’s separation from the Company and its Affiliates.
NOW, THEREFORE, in consideration of the promises, conditions, and mutual
covenants set forth in this Agreement, and for such other good and valuable
consideration, the receipt and legal sufficiency of which the Parties
acknowledge, the Parties hereby agree as follows:
1.
Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings given to them in the Employment Agreement.

2.
Resignation. Executive will resign from employment with the Company and its
Affiliates (including without limitation Alta Mesa Resources, Inc. (“Alta Mesa”)
and its subsidiaries), and all of its and their respective boards of directors,
committees, trustee positions and all other executive, managerial, employee,
fiduciary or other positions with the Company and its Affiliates, effective as
of the Resignation Date, except as otherwise provided in this Section 2.
Executive acknowledges that concurrently with the execution of this Agreement by
the Parties, AM Equity Holdings, LP, a Texas limited partnership (“AM Equity”),
and Alta Mesa have entered into that certain Letter Agreement pursuant to which
AM Equity has agreed to redeem one share of Series A-3 Preferred Stock, par
value $0.0001 per share (the “Series A-3 Preferred Stock”), of Alta Mesa owned
by AM Equity in accordance with Section 6 of the Certificate of Designation of
Series A Preferred Stock of Alta Mesa Resources, Inc. dated as of February 9,
2018 (the “Certificate of Designation”). Executive further acknowledges that, in
connection with the redemption of Series A-3 Preferred Stock by AM Equity,
Executive shall be removed from the Board of Directors of Alta Mesa immediately.

3.
Salary and Benefits. To the extent unpaid as of the Resignation Date, Executive
will be entitled to receive the salary and benefits set forth in Sections
6(a)(1), 6(a)(2) and 6(a)(3) of the Employment Agreement, subject to and in
accordance with the terms thereof. For the avoidance of doubt, Executive will
not be entitled to an Annual Bonus for 2018.

4.
Severance Benefits. Provided that Executive (a) complies with this Agreement and
Sections 9 through 18, 21, 25, 31, 32, 34, and 37 through 39 of the Employment
Agreement, and (b) executes and delivers to the Company the Global Release, as
referenced in Section 5 of this Agreement, and the Global Release becomes
effective and irrevocable within 60 days following the Resignation Date,
Executive shall be entitled to: (i) vesting acceleration under the LTIP with
respect to the shares of Alta Mesa’s Class A common stock subject to the
outstanding LTIP awards held by Executive as of the Resignation Date as set
forth on Exhibit A to this Agreement (the “Vested LTIP Awards”) and (ii) the
severance payments and benefits provided under Section 6(b)(1)(A) (“Termination
Not Following Change in Control”), Section 6(b)(2), and, to the extent
applicable, Section 6(b)(3) of the Employment Agreement (clauses (i) and (ii)
collectively, “Severance Payments”). Notwithstanding anything to the contrary
contained in the Employment Agreement, the Parties agree that (x) accelerated
vesting of the Vested LTIP Awards is being provided in lieu of the benefits
under Section 6(a)(4)(A) of the Employment Agreement and (y) except for the
Vested LTIP awards, all of Executive’s LTIP awards will be forfeited by
Executive as of the Resignation Date. Executive agrees that the Severance
Payments and the salary and benefits described in Section 3 of this Agreement
constitute the only severance or other compensation the Executive is entitled to
receive regarding Executive’s termination of employment with the Company.
Therefore, Executive agrees that Executive has waived and has no right to the
Additional Payments referenced in Sections 6(b)(1)(B) (“Anticipatory
Termination”) or 6(b)(1)(C) (“Termination Following Change in Control”) of the
Employment Agreement.

5.
Release Consideration. Executive agrees that in exchange for the benefits
referenced in this Agreement, on or following the Resignation Date, Executive
must execute and deliver to the Company the release of claims attached to this
Agreement as Exhibit B (“Global Release”) and the Global Release must become
effective and irrevocable within 60 days following



Page 1

--------------------------------------------------------------------------------





the Resignation Date. Executive understands and agrees that a failure to timely
execute and return the Global Release will result in Executive being ineligible
for the benefits referenced in this Agreement, including the Severance Payments.
6.
No Further Obligation. The Parties agree that, apart from the amounts specified
in this Agreement, Executive shall not be entitled to any other payments,
reimbursements or other monetary or other consideration from the Company or any
of its Affiliates. Except as stated in this Agreement, or as required by law,
all other compensation, bonuses, commissions, paid time off, expense
reimbursements, and other benefits which relate to Executive’s employment or
termination of employment with the Company and all of its Affiliates, except as
memorialized in this Agreement, will cease as of the Resignation Date. Executive
agrees that only this Agreement shall govern the compensation, benefits,
severance or other consideration that Executive shall be entitled to receive
from the Company or any of its Affiliates. Accordingly, the Employment Agreement
standing alone shall be void and have no force and effect regarding severance or
any other compensation or benefits owed to Executive regarding his termination
of employment with the Company or any of its Affiliates.

7.
Cooperation and Consultation. Executive agrees to cooperate with the Company in
connection with any claims, causes of action, investigations, hearings,
proceedings, arbitrations, lawsuits, or other matters that have been brought, or
may be brought in the future, against or on behalf of the Company that relate to
events or occurrences that transpired while Executive was employed by the
Company. Executive’s cooperation in connection with this Section shall include,
without limitation, being reasonably available to meet and fully cooperate with
the Company or its designated representative, being reasonably available to meet
with counsel to prepare for discovery or trial, to prepare and submit
affidavit(s) or declaration(s), act as a witness on behalf of the Company at
convenient times, and to provide true and accurate testimony regarding any such
matters. Executive further agrees to provide consultation on non-legal matters
for the Company when requested by the Company following the Resignation Date.
The Company agrees to compensate Executive at an hourly rate of Five Hundred
Dollars and No Cents ($500.00) for the services described in this Section and
agrees to generally limit non-legal consultation to no more than ten (10) hours
a week. Executive will also be eligible to be reimbursed for travel and other
reasonable and customary expenses incurred by Executive when providing the
services described in this Section. Executive understands that all services and
compensation described in this Section will be as an independent contractor and
will be paid through payments by the Company that are reported on an IRS Form
1099. After the Resignation Date, Executive will not receive any other
compensation or benefits as an executive or employee of the Company unless
specifically provided for under this Agreement. The Company alone shall
determine if and when it needs any of these services from Executive, and the
Company alone shall determine when to cease these services.

8.
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the governing law and venue provisions of the Employment
Agreement.

9.
Mandatory Arbitration. This Agreement shall be subject to the mandatory
arbitration provisions in Section 31 of the Employment Agreement.

10.
Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.

11.
Severability and Reformation. The Parties agree that in the event any court of
competent jurisdiction or arbitrator holds any provision of this Agreement to be
invalid or unenforceable, such invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required, and the
remaining provisions shall not be affected or invalidated and shall remain in
full force and effect. Further, should any provision of this Agreement be held
by a court of competent jurisdiction or arbitrator to be enforceable only if
modified, such holding shall not affect the validity or enforceability of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the Parties with such modification, if any, to become a part hereof and
treated as though contained in this original Agreement, nor shall such holding
affect the enforceability or validity of the offending provision in any other
jurisdiction. The Parties further agree that any such court or arbitrator is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety. The Parties expressly agree that this Agreement, as so modified
by any such court or arbitrator, shall be binding upon and enforceable against
each other.

12.
Assignment. This Agreement shall be binding upon and inure to the benefit of
Executive and the Company, and any parents, subsidiaries, affiliated companies,
successors, or assigns of the Company, but otherwise shall not be for the
benefit of any third parties.

13.
Execution. This Agreement may be executed in one or more counterparts, each of
which, when executed and delivered, shall be an original, and all of which
together shall constitute one and the same instrument. This Agreement may also
be executed by facsimile or electronic signatures which signatures shall be
deemed as effective as original signatures.

14.
Incorporation of Employment Agreement. This Agreement incorporates the
Employment Agreement by reference including all of Executive’s covenants
therein. To the extent there is any conflict or inconsistency between a
provision in this Agreement and a provision in the Employment Agreement, as
determined by the Company, the provision in this Agreement shall control. For
purposes of clarity, Executive understands and agrees that Executive has
continuing obligations to the Company both now and after Executive’s Resignation
Date under Sections 9 through 18, 21, 25, 31, 32, 34, and 37 through 39 of the
Employment Agreement. Executive also understands that this Agreement limits the



Page 2

--------------------------------------------------------------------------------





compensation, benefits, severance and other consideration that Executive may be
entitled to receive from the Company as to only what is contained in this
Agreement.
15.
Entire Agreement; Modification. This Agreement, the Global Release and the
Employment Agreement set forth the entire agreement between the Parties
concerning the subject matter in this Agreement, except as otherwise stated
herein. No oral statements or other prior written material not specifically
incorporated into this Agreement shall be of any force and effect, and no
changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by both Parties to this Agreement. This Agreement supersedes any prior
oral or written agreements, understandings, promises, or inducements between
Executive and the Company concerning the subject matter in this Agreement, with
the exception of any confidentiality agreement or any other obligation which, by
its terms or by operation of law, survives the termination of Executive’s
employment.

16.
Tax Withholding. All payments hereunder shall be net of applicable federal,
foreign, state, and local taxes, as required by law.

17.
Mutual Non-Disparagement. Without limiting the generality of Section 10(c) of
the Employment Agreement, Executive agrees that at all times Executive will
refrain from making any intentionally negative, critical or disparaging
statements, implied or express, concerning the Company, Alta Mesa, and their
respective directors, officers, agents, affiliates or employees. The Company
agrees that it will cause the members of the Board of Directors of Alta Mesa to
refrain from making any intentionally negative, critical or disparaging
statements, implied or express, about Executive. Nothing in this Section 17
prohibits the disclosure of information that is required to be disclosed to
enforce this Agreement or the Global Release or to comply with applicable law or
order of a court or other governmental authority.



Page 3

--------------------------------------------------------------------------------





PLEASE READ CAREFULLY BEFORE SIGNING
•
Executive acknowledges that he has carefully read and understands the terms of
this Agreement and his obligations hereunder.

•
Executive acknowledges that he has been advised to review this Agreement with an
attorney of his choosing.



[Signature Page Follows]


    




























































































Page 4

--------------------------------------------------------------------------------






EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SEPARATION AGREEMENT AND
FULLY UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
set forth above with the intent to be bound by its terms and conditions.


ALTA MESA SERVICES, L.P.
By:     OEM GP, LLC,
a Texas limited liability company,
its general partner


By:     Alta Mesa Holdings, LP,
a Texas limited partnership,
its sole member


By:     Alta Mesa Holdings GP, LLC,
a Texas limited liability company,
its general partner


By:    /s/ James T. Hackett    
Name:    James T. Hackett
Title:    Chairman of the Board


EXECUTIVE:
 
WITNESS:
 
 
 
 
 
By:
/s/ Harlan H. Chappelle
 
By:
/s/ Kim O. Warnica
 
 
 
 
 
Name:
Harlan H. Chappelle
 
Name:
Kim O. Warnica



            


[Signature Page to Separation Agreement]

--------------------------------------------------------------------------------





Acknowledged:


ALTA MESA HOLDINGS, LP
By:    Alta Mesa Holdings GP, LLC,
a Delaware limited liability company,
its general partner


By:    /s/ James T. Hackett    
Name:    James T. Hackett
Title:    Chairman of the Board






    




[Signature Page to Separation Agreement]

--------------------------------------------------------------------------------






Exhibit A


Vested LTIP Awards


Award Type
Grant Date
Exercise Price per
Class A Common Share
Number of Vested
Class A Common Shares
Stock Option
February 9, 2018
$9.54
589,623
Performance Stock Units
March 28, 2018
n/a
786,164





* * * * * 




